  Case 21-04729       Doc 71     Filed 05/04/21 Entered 05/04/21 22:02:07            Desc Main
                                  Document     Page 1 of 15



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                               )      Chapter 11 (Subchapter V)
                                                     )
CRAVE BRANDS, LLC, et al.,                           )      Case No. 21-04729
                                                     )
                Debtors.                             )      Hon. Timothy A. Barnes
                                                     )
                                                     )      (Jointly Administered)


                  DEBTORS’ RESPONSE IN OPPOSITION TO LQD’S
             MOTION TO DISMISS §§305 AND 1112(B) AND FOR STAY RELIEF

         Debtors Crave Brands, LLC (“Crave”) and Meathead Restaurants LLC (“Meathead” and,

together with Crave, “Debtors”) submit this response in opposition to the Motion to Dismiss

Under §§305 and 1112(B) and/or for Stay Relief (ECF No. 19)(the “Motion”) filed on behalf of

LQD Financial Corp. (“LQD”).

                           I.        PRELIMINARY STATEMENT

         The Debtors borrowed about $6.5 million from LQD over two years ago. Since that time,

the Debtors have made every single weekly 17% interest payment to LQD when due. And the

Debtors managed this during the worst pandemic in a century that, according to Bloomberg’s,

caused 110,000 restaurants to fail. The Debtors’ gross revenues are back to where they were

before COVID. Gross margins, restaurant profit, company EBITDA, and net income are now

higher than before COVID. EBIDTA and net income has improved the two years under current

management. The Debtors are paying LQD weekly adequate protection payments, and the

Debtors intend to file their Subchapter V plan well before the statutory 90 day period.

         Despite the foregoing, LQD filed its Motion less than four days after the Debtors filed

their Subchapter V bankruptcy cases. LQD makes only one serious argument in support of the



10149543.2
    Case 21-04729        Doc 71      Filed 05/04/21 Entered 05/04/21 22:02:07                  Desc Main
                                      Document     Page 2 of 15



Motion, namely that the bankruptcy filings were ultra vires because LQD purportedly replaced

Steve Karfaridis as the Debtors’ manager moments before the bankruptcy filing. But as the

Debtors demonstrate, LQD’s acceptance in partial satisfaction of Karfaridis’ KW membership

interest violated Section 9-620 of the UCC for the reasons described in Section III(A). All of

LQD’s other arguments can be disposed of quickly.

                                        II.      BACKGROUND

         To understand LQD’s ultra vires argument, one must understand Debtors’ corporate

structure. See Exhibit A. In short, Steve Karfaridis owns the 100% membership interest in KW

Restaurant Holdings, LLC (“KW”). KW owns approximately 60% of the membership interests

in Crave. Crave owns 100% of the member interests in Meathead. Mr. Karfaridis is the sole

manager of KW, Crave, and Meathead.

         On December 18, 2020, LQD and the five obligors on LQD’s loan1 signed an Amended

and Restated Forbearance and Reaffirmation Agreement (the “Forbearance Agreement”). The

Debtors were not in payment default to LQD at the time the parties signed the Forbearance

Agreement. Nevertheless, Section 5(d) of the Forbearance Agreement says:

         “Borrowers consent to Lender’s acceptance of the Collateral in full or partial
         satisfaction of the Indebtedness, as determined by Lender pursuant to a writing
         Lender delivers to Borrowers, with the amount of the Indebtedness satisfied to
         be determined Lender at the time of the acceptance.” (emphasis added)


         The Forbearance Agreement fixed the new maturity date of the loan as March 31, 2021.

On April 1, 2021, LQD notified the Debtors for the first time that it would not extend the loan.




1
 The five obligors are Karfaridis, KW, Crave, Meathead, and Meathead Franchising, LLC, a non-debtor that owns
no assets of value.




10149543.2                                           -2-
  Case 21-04729        Doc 71     Filed 05/04/21 Entered 05/04/21 22:02:07             Desc Main
                                   Document     Page 3 of 15



The Debtors were not in payment default (or in covenant default for that matter) when LQD

refused to extend the loan.

         On April 9, 2021, LQD’s counsel sent a letter (the “April 9 Letter”) to the Debtors’

counsel a few minutes before the bankruptcy filing. The April 9 Letter said that LQD had

accepted Karfaridis’ KW membership interest in satisfaction of $100,000 of the $6,650,000

indebtedness. As a result, the April 9 Letter continued, LQD was the sole member of KW and

LQD had removed Karfaridis as manager and replaced him with a third party. The third party

then purported to remove Karfaridis as manager of Crave.

         However, LQD’s purported acceptance of the KW membership interest in partial

satisfaction of the indebtedness violated §9-620 of the Uniform Commercial Code (“UCC”). As

a result, Karfaridis is still the sole manager of KW, Crave and Meathead, and the bankruptcy

petitions were properly authorized.

             III.      THERE ARE NO GROUNDS TO DISMISS THESE CASES

A.       LQD’s Last Minute Partial Strict Foreclosure Was Invalid

         Although Revised Article 9 permits partial strict foreclosure, the statute imposes several

conditions on the exercise of his remedy. Specifically, under UCC §9-620(a), a debtor must

“consent” to a secured lender’s proposed acceptance of collateral in partial satisfaction of the

secured debt. Such consent occurs “only if the debtor agrees to the terms of the acceptance in a

record authenticated after default.”

         A debtor must affirmatively “agree to the terms” of a partial strict foreclosure to prevent

creditor overreaching. As a leading treatise says:

         The drafters require greater protection of the debtor if the creditor takes
         collateral in partial satisfaction because of the chances of overreaching.
         For example, the creditor might propose to take the collateral in



10149543.2                                      -3-
  Case 21-04729       Doc 71     Filed 05/04/21 Entered 05/04/21 22:02:07            Desc Main
                                  Document     Page 4 of 15



         satisfaction of only $10 of debt while planning to sue on the remaining
         debt.


4 J. White, R. Sommers and R. Hillman, Uniform Commercial Code, §34:20 (6th Ed.

2020)(hereinafter “White & Summers”); see also T. Zinnecker, The Default Provisions of

Revised Article 9 of the Uniform Commercial Code: Part II, 54 Bus. Law. 1737, 1769 (August

1999)(“The prohibition against implied consent to a partial strict foreclosure presumably stems

from a heightened concern that through mere silence a debtor should not lose its property and

also remain liable for an amount of debt calculated by the creditors in its sole

discretion.”)(emphasis added).

         Likewise a debtor cannot waive its right to “agree to the terms” of a partial strict

foreclosure. UCC §9-602(10). White & Summers, at §34:20 (“[UCC] Section 9-602(10)

explicitly prohibits waiver of the ‘rules’ stated in UCC §9-620”).

         Revised Article 9 does not explicitly state what must be included within the “terms of

acceptance.” However, Official Comment 4 to §9-620 says that “a proposal to accept collateral

should specify the amount . . . of the secured obligation to be satisfied, [etc.]”). Other

commentators agree that partial strict foreclosure consents must disclose the amount of

indebtedness that will be satisfied. See, e.g., 1 Nimmer’s Commercial Asset-Based Financing,

§6.5 (2020)(“with a partial-strict foreclosure, the secured creditor must set forth the amount it is

willing to credit toward the obligation.”); F. Miller & W. Henning, 47 Uniform Commercial

Code Law Letter 1, No. 3 (May 2013)(“A secured party proposing a partial strict foreclosure

should specify the amount by which the outstanding indebtedness will be reduced when the

secured becomes the owner of the collateral”). Indeed, a rule that does not require the creditor to




10149543.2                                     -4-
  Case 21-04729           Doc 71    Filed 05/04/21 Entered 05/04/21 22:02:07         Desc Main
                                     Document     Page 5 of 15



disclose the amount of the credited indebtedness would encourage the sort of creditor

overreaching that the statute is specifically designed to prevent. White & Summers, at §34:20.

             Moreover, courts have consistently required that a written consent to a partial strict

foreclosure must include the amount of debt being satisfied. See, e.g., Kapor v. RJC Investment,

Inc., 434 P.3d 869, 877-8 (Mont. 2019); John Hancock Insurance Company v. Goss, 2015 WL

5569150 (N.D. Cal. September 21, 2015)(the court held that the premium financing lender’s

“argument contravenes the statute’s purpose of protecting both creditors and debtors from strict

foreclosure without a clear understanding of the legal consequences.”).

         LQD does not contend that Karfaridis agreed to allow LQD to accept ownership of

Karfaridis’ KW membership interest for satisfaction of only $100,000 of the indebtedness.

Instead, LQD points to Section 5(b) of the Forbearance Agreement, and construes it to say

Karfaridis agreed in December 2020 to a partial strict foreclosure at some hypothetical point in

the future in exchange for an amount to be determined by LQD at that hypothetical future time.

         LQD’s argument is inconsistent with UCC §9-620(c)(1)’s requirement that a debtor must

affirmatively “agree to the terms” of a partial strict foreclosure. LQD’s argument that one party

can fix the most consequential term of an agreement in its sole discretion is repugnant to even

the most rudimentary notions of offer and acceptance. See, e.g., Association Benefit Services Inc.

v. Carmark RX, Inc., 493 F.3d 841, 850 (7th Cir. 2007)(“No contract exists under Illinois law,

and, indeed, under principles of general law, if the agreement lacks definite and certain terms;

nor is a contract formed by an offer that itself lacks definite and certain material terms and does

not require such terms to be supplied by an acceptance.”); Maywood Sportservice, Inc. v.

Maywood Trotting Assoc., Inc., 302 N.E.2d 79, 84 (Ill. App. 1973)(citing Kraftco Corp v.

Kolbus, 274 N.E.2d 153, 155 (Ill. App. 1971))(“where obligations of one party to a contract are



10149543.2                                        -5-
    Case 21-04729        Doc 71       Filed 05/04/21 Entered 05/04/21 22:02:07                   Desc Main
                                       Document     Page 6 of 15



totally dependent upon its own actions, the contract is void.”). As one noted authority on contract

law explains, “[o]ne of the most common types of promises that is too indefinite for legal

enforcement is the promise where the promisor retains an unlimited right to decide later the

nature or extent of his performance. This unlimited choice in effect destroy the promise and

makes it illusory.” Williston on Contracts, §4:27 (4th Ed. 2020)

         By purporting to grant LQD the absolute discretion to determine the amount of debt that

would be satisfied in a partial strict foreclosure, Section 5(d) of the Forbearance Agreement

constitutes a “wavier” and/or “variance” of the requirements of UCC §9-620(c)(1). This

purported waiver and/or variance is an impermissible attempt to overreach and is expressly null

and void under UCC §9-602(a)(10).

         Since the alleged partial strict foreclosure of the KW membership interest violated the

UCC and is therefore void, LQD had no authority to replace Karfaridis or revoke his authority to

sign the Debtors’ voluntary bankruptcy petitions. Cf. In re Cadiz Properties, Inc., 278 B.R. 744,

749 (N.D. Tex. 2002)(the alleged strict foreclosure was ineffective and, thus, the debtor’s

existing board of directors retained full power and authority to authorize the debtor corporation’s

bankruptcy filing).2

B.       LQD’s Attempted Partial Strict Foreclosure On Karfaridis’ KW Membership
         Interest In Void Because of Bad Faith

         Separately, LQD’s attempted partial strict foreclosure on Karfaridis’’ KW membership

interest is invalid as being in bad faith. Pursuant to UCC §1-304, “every contract or duty within

the scope of the Uniform Commercial Code imposes an obligation of good faith in performance

2
  See UCC §9-622, Official Comment 2 (“If a purported acceptance is ineffective under Section 9-620 . . . then
neither [subsection (a)] nor subsection (b) [of this Section] applies.”); see also 10 Hawkland UCC Series §9-622:2
(2020)(noting that noncompliance under UCC §9-620 is not covered by UCC §9-622 and that in the case of non-
compliance with UCC §9-620, “the purported strict foreclosure is simply invalid.”).




10149543.2                                            -6-
  Case 21-04729       Doc 71     Filed 05/04/21 Entered 05/04/21 22:02:07            Desc Main
                                  Document     Page 7 of 15



or enforcement.” It is well-accepted that “the remedy of acceptance [of collateral] in full or

partial satisfaction of the obligation . . . must be done in ‘good faith.’ D. Rapson, Default and

Enforcement of Security Interests under Revised Article 9, 74 Chicago-Kent L. Rev. 893, 924

(1999). As explained in Official Comment 11 to UCC §9-620:

                Section 1-304 imposes an obligation of good faith on a security
                party's enforcement under this Article. This obligation may not be
                disclaimed by agreement. See Section 1-302. Thus, a proposal and
                acceptance made under this section in bad faith would not be
                effective. For example, a secured party's proposal to accept
                marketable securities worth $1,000 in full satisfaction of
                indebtedness in the amount of $100, made in the hopes that the
                debtor might inadvertently fail to object, would be made in bad
                faith.

UCC §9-620, Official Comment No. 11.

         LQD purportedly accepted Karfaridis’’ KW membership interest in satisfaction of only

$100,000 of the indebtedness. As Exhibit 7 to the Motion shows, on April 7, less than two days

before the April 9 letter, LQD offered to release Karfaridis from at least $3,325,000 (and

potentially, the entire amount) of the debt in exchange for what would have amounted to 93% of

his interest in the Debtors. LQD cannot explain why the credit dropped by more than $3.3

million in less than forty-eight (48) hours. LQD’s actions fall squarely within the type of

overreaching conduct proscribed by the above Official Comment.

C.       Delaware Limited Liability Company’s Act Law Prohibits LQD from Stripping
         Karfaridis from the Right to Vote His Interests

         LQD also argues “the pledge agreements for KW and Crave prohibited Karfaridis from

exercising voting rights upon occurrence of a default.” Motion, p. 2. However, this provision of

the pledge agreement is unenforceable. Since KW is an Delaware limited liability company, it is

governed by the Delaware Limited Liability Company Act (the “Act”), 6 Del. Code §§18-101 et

seq. Under the Act, a member of a Delaware limited liability company who pledges his


10149543.2                                    -7-
  Case 21-04729       Doc 71     Filed 05/04/21 Entered 05/04/21 22:02:07              Desc Main
                                  Document     Page 8 of 15



membership interest to a third-party lender continues to retain the right to vote the membership

interest unless the company’s limited liability company agreement expressly provides otherwise.

               Unless otherwise provided in a limited liability company
               agreement, the pledge of, or granting of a security interest, lien or
               other encumbrance in or against, any or all of the limited liability
               company interest of a member shall not cause the member to cease
               to be a member or to have the power to exercise any rights or
               powers of a member.


6 Del. Code §18-1702(b)(3) (emphasis added)

         Nothing in KW’s Operating Agreement disenfranchises Karfaridis if he pledges his

membership interest. Applying similar statutory provisions from other jurisdictions, at least two

other bankruptcy courts denied motions to dismiss filed by creditors that argued the debtors’

members had agreed not to exercise their voting rights after an event of default. See In re Lake

County Grapevine Nursery Operations, 441 B.R. 653, 654 (Bankr. N.D. Cal. 2010); In re

Crossover Financial I, LLC, 477 B.R. 196, 204-5 (Bankr. D. Colo. 2014).

         Furthermore, the relevant language in the KW Operating Agreement was added in

December 2020 when the parties signed the Forbearance Agreement. The Forbearance

Agreement recites that the loan was in covenant default. Therefore, under LQD’s reading of the

documents, Karfaridis surrendered his voting rights in KW when he signed the Forbearance

Agreement. Courts correctly view clauses of this sort as back-handed attempts to divest

companies of their right to file bankruptcy. Cf. In re Intervention Energy Holdings, LLC, 553

B.R. 258, 264 (Bankr. D. Del. 2016)(noting that “[t]oday’s resourceful lawyers” are continuing

the tradition of attempting to devise ever more creative and surreptitious ways to "circumvent the

bankruptcy laws 'through a circuity of arrangement.'").

D.       Debtors’ Bankruptcy Filings Are a “Good Faith” Attempt To Reorganize Businesses
         Devasted by a Once-in-a-Century, Global Pandemic


10149543.2                                     -8-
   Case 21-04729       Doc 71     Filed 05/04/21 Entered 05/04/21 22:02:07            Desc Main
                                   Document     Page 9 of 15




         Debtors sustained enormous financial setbacks as a result of the COVID-19 pandemic.

Congress increased Subchapter V’s debt limits in direct response to the pandemic. The Debtors

are merely seeking to use Subchapter V in a good faith attempt to address their financial

challenges.

         Paying no heed to the pandemic, LQD argues the Court should dismiss Debtors' cases

because they are “bad faith” filings. LQD invokes the so-called Takena factors applied by this

Court (with some reservations) in In re Lake Michigan Beach Pottawattamie Resort LLC, 547

B.R. 899, 905 (Bankr. N.D. Ill. 2016)(citing In re Tekena USA, LLC, 419 B.R. 341, 346 (Bankr.

N.D. Ill. 2009)).

         These filings are not in remotely in the neighborhood of bad faith filings like Tekena. The

Debtors have twelve operating restaurants. They have over 100 employees and more than 60 trade

creditors. The Debtors are operating businesses that filed bankruptcy to prevent a single creditor

from taking self-interested actions that would impair value for all the Debtors’ stakeholders. If it

is bad faith to file a bankruptcy case to stop a single creditor from exercising legal rights, then

Texaco could not have filed bankruptcy to stop Pennzoil from executing on its judgment. Indeed,

if these cases are filed in bad faith, as LQD alleges, then a majority of all Chapter 11 cases should

also be dismissed. Cf. Lake Michigan Beach Pottawattamie Resort, 547 B.R. at 906 (wherein this

Court, after noting that the debtor’s bankruptcy schedules listed two other creditors, rejected the

secured lender’s contention that the case represented a two-party dispute).

         LQD peppers this part of its argument with ad hominem attacks on Debtors' management.

Steve Karfaridis is a forty-year veteran of the restaurant industry with deep management

experience in the fast-casual niche. Michael Webb is an experienced businessman who has served



10149543.2                                      -9-
   Case 21-04729        Doc 71      Filed 05/04/21 Entered 05/04/21 22:02:07           Desc Main
                                    Document      Page 10 of 15



on several boards of directors for businesses in the retail, restaurant, and hospitality industries.

Karfaridis and Webb’s salaries are $90,000 each, hardly excessive. And both of them deferred all

of their salaries during most of the pandemic.

          LQD also argues that Debtors’ filings were in bad faith because the Debtors did not

include their Paycheck Protection Program (“PPP”) loan in calculating their compliance with

Subchapter V’s debt eligibility limits. However, the only published decision on the issue fully

supports the Debtors’ position. See In re Parking Management, Inc. 620 B.R. 544, 560 (Bankr. D.

Md. 2020)(“debtor’s obligation under the PPP was unliquidated as of the date of filing.”).

Moreover, the Office of U.S. Trustee in this case independently evaluated the PPP Loan issue and

concluded it would not challenge the filings.

          In short, Debtors do not doubt that their bankruptcy filings frustrated LQD's plans to take

over ownership of their businesses. Nevertheless, the Debtors' bankruptcy cases represent a

wholly appropriate and legitimate use of the Bankruptcy Code by two small business debtors

seeking to restructure their financial affairs.

 E.       The Cases Should Not Be Dismissed Under Section 305

          LQD also argues that the Court should dismiss these cases under Section 305’s abstention

provisions. In a bankruptcy case involving an ongoing and active business with multiple creditors,

abstention is rarely, if ever, appropriate unless there is an already pending state court receivership

or some formal out-of-court restructuring arrangement. See, e.g., In re FMB Bancshares, Inc.,

517 B.R. 361, 372 (Bankr. M.D Ga. 2014). There is obviously no such state court receivership or

formal out-of-court restructuring in these case.




 10149543.2                                        - 10 -
   Case 21-04729          Doc 71    Filed 05/04/21 Entered 05/04/21 22:02:07              Desc Main
                                    Document      Page 11 of 15



 IV.            LQD HAS FAILED TO ESTABLISH GROUNDS FOR OBTAINING RELIEF
                                FROM THE AUTOMATIC STAY


    A. This Court Should Not Enforce the Pre-Petition Stay Waivers In The Forbearance
       Agreement

         In addition to the other measures it included to restrict the Debtors’ ability to file for

bankruptcy protection, LQD also inserted “automatic stay waivers” in the Forbearance

Agreement. Invoking these provisions as part of the instant Motion, LQD now claims it is

contractually entitled to relief from the automatic stay.

         LQD fails to cite to any authority within this district or even within this Circuit. Instead,

LQD cites mostly (if not exclusively) single-asset real estate bankruptcy cases in which courts

gave the pre-petition stay waivers varying degrees of recognition and enforcement. Although

Debtors’ counsel is not aware of any precedent directly on point either from the Seventh Circuit

or in this district, this Court aptly observed in the past: “[i]n the same way that individuals may

not contract away their bankruptcy rights, corporations should be similarly constrained. See, e.g.,

11 U.S.C. §362(e).” Lake Michigan Beach Pottawattamie Resort LLC, 547 B.R. at 912.

             As one court observed in an attempt to explain why it is had previously honored a pre-

petition stay waiver in a single asset real estate bankruptcy case but was unwilling to do so in the

case immediately before it:

                   [The debtor in this case] has a significant business enterprise that
                   operates twelve Burger King fast-food chains. The Debtor employs
                   nearly 200 employees in servicing customers at these locations and
                   generates substantial income . . . This [case] involves the types of
                   activity for which for which Chapter 11 was designed.

In re Deb-Lyn, Inc., 2004 WL 452560, 3 (N.D. Fla. February 20, 2004).

         Accordingly, Debtors maintain this Court should likewise refuse to enforce the pre-

petition stay waivers invoked by LQD in this case.


10149543.2                                        - 11 -
  Case 21-04729        Doc 71     Filed 05/04/21 Entered 05/04/21 22:02:07           Desc Main
                                  Document      Page 12 of 15



    B. LQD Has Otherwise Failed to Demonstrate Its Entitlement to Relief from Stay

         LQD is already receiving adequate protection in the form of weekly interest payments of

$21,982 and daily reporting. There is not a scintilla of evidence that LQD’s collateral position is

eroding during the pendency of these cases. Accordingly, LQD is not entitled to relief under 11

U.S.C. § 362(d)(1).

         Similarly, in respect to its request for relief under 11 U.S.C. § 362(d)(2), LQD has failed

to carry its burden of demonstrating Debtors lack equity in the collateral. 11 U.S.C. §362(g)(1).

Likewise, as will be evident in the proposed Chapter 11 Plan, LQD’s collateral is definitely

necessary for an effective reorganization.


                                      V.     CONCLUSION

         For all the foregoing reasons and such additional reasons as may be further developed

and presented in any proceedings in this matter, Debtors Crave Brands, LLC and Meathead

Restaurants LLC submit that the Motion to Dismiss Under §§305 and 1112(B) and/or for Stay

Relief (ECF No. 19) filed on behalf of LQD Financial Corp. should be denied with prejudice.




10149543.2                                     - 12 -
  Case 21-04729     Doc 71     Filed 05/04/21 Entered 05/04/21 22:02:07    Desc Main
                               Document      Page 13 of 15



                                              Respectfully submitted,

                                              CRAVE BRANDS, LLC and
                                              MEATHEAD RESTAURANTS, LLC


                                              By: /s/ David A. Warfield
                                                  One of their attorneys
Lauren Newman, Esq. (IL Bar No. 6188355)
Thompson Coburn LLP
55 East Monroe, 37th Floor
Chicago, Illinois 60603
Telephone: (312) 580-2328
Fax: (312) 580-2201
lnewman@thompsoncoburn.com

David A. Warfield
Thompson Coburn LLP
One U.S. Bank Plaza, Suite 2700
St. Louis, Missouri 63101
Telephone: (314) 552-6079
Fax: (314) 552-7000
dwarfield@thompsoncoburn.com

Proposed Counsel for Debtors




10149543.2                                 - 13 -
  Case 21-04729      Doc 71    Filed 05/04/21 Entered 05/04/21 22:02:07          Desc Main
                               Document      Page 14 of 15



                               CERTIFICATE OF SERVICE


        I, David A. Warfield, an attorney, hereby certifies that on May 4, 2021, pursuant to
Section II. B.4 of the Administrative Procedures for the Case Management/Electronic Case
Filing System and Fed. R. Civ. P. 5(a), I caused a copy of the foregoing Debtors’ Response In
Opposition To LQD’s Motion To Dismiss §§305 and 1112(B) and For Stay Relief to be served
electronically on all persons identified as registrants on the Service List below.

                                                      /s/ David A. Warfield


                                       SERVICE LIST

Matthew Brash mbrash@newpointadvisors.us, I003@ccfcbis.com

William J Factor on behalf of Creditor LQD Financial Corp. wfactor@wfactorlaw.com,
wfactorlaw@gmail.com;bharlow@wfactorlaw.com;wfactor@ecf.inforuptcy.com;wfactormyecf
mail@gmail.com;factorwr43923@notify.bestcase.com

Patrick S Layng
USTPRegion11.ES.ECF@usdoj.gov

David A. Newby on behalf of Creditor MEPT Stony Creek LLC
dnewby@momkus.com, lholub@momkus.com




10149543.2                                   - 14 -
  Case 21-04729   Doc 71   Filed 05/04/21 Entered 05/04/21 22:02:07   Desc Main
                           Document      Page 15 of 15



                                    Exhibit A

                              (Corporate Structure)


                              STEVE KARFARIDIS




                               100% MEMBERSHIP
                                   INTEREST




                               KW RESTAURANT
                                HOLDINGS, LLC




                            MAJORITY MEMBERSHIP
                                 INTEREST




                             CRAVE BRANDS, LLC




                              100% MEMBERSHIP
                                  INTEREST




                           MEATHEAD RESTAURANTS
                                   LLC




10149543.2                            - 15 -
